Citation Nr: 1044911	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 
1981.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  These matters were previously before the Board in 
January 2008 and September 2009 and were remanded for further 
development.  As discussed in further detail below, the Board 
finds that there has been substantial compliance with its remands 
in regard to the issues of entitlement to service connection for 
a cervical spine disability and a right hip disability.

In November 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record weighs against a 
finding that the Veteran's current cervical spine disability is 
causally related to service. 

2.  The Veteran is less than credible with regard to any 
contentions that he has had cervical spine pain and stiffness 
since service. 
3.  The clinical evidence of record does not reflect that the 
Veteran has a right hip disability.


CONCLUSION OF LAW

1.  Cervical spine disability, was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  Right hip disability, was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so incurred 
or aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in March 2005, July 2005 and February 
2008, VA informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective duties 
for obtaining evidence.  Correspondence dated in June 2006 and 
February 2008 notified him that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  The Board finds that the Veteran has not been 
prejudiced by this defect, as the claims were readjudicated after 
notice was provided, and the appellant, therefore, has not been 
prejudiced. The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman. The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA and private 
treatment and examination records, and the Veteran's statements 
in support of his claim, to include his testimony at a November 
2007 Board hearing.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

A VA examination and opinion with respect to the issues of a hip 
disability and a cervical spine disability was obtained in 
February 2009, with a supplemental opinion in November 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that an adequate 
VA examination/opinion has been obtained in this case.  The Board 
notes that in its September 2009 remand, it directed that a VA 
examination and opinion be obtained because the February 2009 VA 
examination report did not address an x-ray, nor provide 
sufficient rationale for the opinion given.  Pursuant to the 
Board's remand, a supplemental medical opinion was obtained, in 
November 2009, by the same provider who examined the Veteran in 
February 2009.  Therefore, the Board finds that there has been 
substantial compliance with its September 2009 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with).  
Although, the Board had directed that the Veteran be afforded an 
examination, a careful reading of the Board's remand reflects 
that it was not the examination which was inadequate, but rather 
the rationale which was inadequate.  The defect in the rationale 
was corrected in the November 2009 VA examination report.  Thus, 
it would serve no useful purpose to remand the claim to obtain an 
additional VA examination, when it is only the original rationale 
as to etiology which was flawed.  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).  The November 2009 
opinion was predicated on the pertinent evidence of record, to 
include the claims file, medical records, x-rays, and the 
statements of the Veteran.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis, becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Cervical Spine

The Veteran avers that he has a cervical spine disability as a 
result of active service.  The first element in a claim for 
service connection is evidence of a current disability.  A 
February 2009 VA examination report reflects a diagnosis of 
degenerative disc disease of the cervical spine.  Therefore, the 
Board finds that the first element has been met.

The second element for service connection is evidence of an 
injury or disease in service.  The Veteran testified at a 
November 2007 Board hearing that he injured his neck and back by 
driving on rough terrain such as hills and pot holes while in 
service.  (See Board transcript, page 21.)  He also testified 
that he was involved in a vehicular accident in 1968 or 1969.  
(See Board transcript, page 7.)  

The Veteran testified that while in service he sought treatment 
for his neck, to include massage treatment, salve, and heating 
pads.  (See Board transcript, page 22.)  The Veteran's March 1970 
report of medical history reflects that the Veteran reported that 
he had back trouble.  The corresponding March 1970 report of 
medical examination reflects that, upon clinical evaluation, his 
spine and neck were noted to be normal.  

The STRs are negative for a vehicle accident in 1968 or 1969; 
however, STRs dated in 1974 reflect that the Veteran was involved 
in a vehicle accident in October 1974 and complained of 
headaches.  A November 1974 x-ray report reflects the following:

x-ray - cervical spine slight narrowing of 
C5, C6 disc space.  Otherwise negative.  
Short summary:  Car accident October 19, 
1974; patients car was hit from behind 
during the inpact [sic] patients head bumped 
into headrest.  X-ray cervical spine (see 
above) since accident patient has had 
headaches.

The STRs subsequent to the 1974 accident reflect that the Veteran 
did not complain of, or seek treatment for, a cervical spine 
condition.  In addition, the Board notes that the STRs for the 
1974 accident reflect complaints of headaches and lower left 
quadrant (abdomen) pain, but do not reference cervical spine, or 
neck, pain.

The Board finds, for the reasons noted below, that the third 
element for service connection, evidence of a nexus between the 
current disability and the in-service disease or injury, has not 
been met. 

The Veteran's reports of medical history dated in May 1977, March 
1981, and June 1986 reflect that the Veteran reported that he had 
never had recurrent back pain.  Reports of medical examination 
from September 1963, June 1968, May 1977, November 1979, March 
1981, and June 1986 all reflect that the Veteran's spine and neck 
were normal upon clinical evaluation.  

A February 2005 VA medical record reflects an impression of mild 
osteoarthritis likely involving the cervical spine.  A February 
2005 x-ray report of the cervical spine reflects mild 
degenerative changes in the lower cervical spine.  A November 
2005 VA examination report reflects that the Veteran complained 
of recurrent cervical problems with stiffness and pain in the 
neck since the late 1970s.  The Veteran reported that he had 
treated his neck with "Ben Gay" and neck massages.  The 
radiological impression was slight degenerative foraminal 
stenosis C4 on the right, which might cause recurrent complaints 
towards the right upper arm; slight spondylosis and moderate 
chondrotic changes but no further remarkable bony stenoses.  The 
orthopedic diagnosis was recurrent cervical pain syndrome due to 
multiple level degenerative changes associated with 
neuroforaminal stenosis C4 on the right.

A February 2009 VA examination report reflects that upon clinical 
evaluation the Veteran had cervical spine flexion to 40 degrees 
and extension to 40 degrees.  There was no objective evidence of 
pain on range of motion.  The examiner noted that the Veteran had 
age dependent findings and that his degenerative processes are a 
common and normal pathologic state for his age.  The examiner 
further noted that it is impossible to determine if the events 
the Veteran sustained in service were directly the causative 
factor for his spinal arthritis.  He was noted to have no current 
symptoms of neck pain.

A November 2009 VA examination report reflects the opinion of the 
examiner that the Veteran's neck condition is less likely as not 
caused by, or a result of, the Veteran's service.  The examiner's 
rationale was based on a review of the Veteran's medical records, 
to include his 1974 x-ray noted above.  The examiner opined that 
it is "commonplace to have asymptomatic narrowing in the 
cervical spine, most notably at the C5-C6 level; which is the 
most common level of initial degeneration.  It is a normal part 
of the aging for the cervical spine."  Thus, there is no medical 
evidence causally relating the Veteran's current cervical spine 
disability to active service. 

In addition, the Board finds that there is no credible evidence 
of continuity of symptomatology since service.  Initially, the 
Board notes that the Veteran is competent to report that he has 
had pain and stiffness of the neck since service.  The Veteran 
testified at the November 2007 Board hearing, that he was still 
seeking treatment for his neck, and had received electric shock 
and massage.  (See Board hearing transcript, pages 22).  However, 
the February 2009 VA examination report reflects that the Veteran 
was not receiving current treatment for his neck.  In addition, 
the Veteran failed to list, on his VA Form 21-4142, any medical 
treatment for his cervical spine.  Notably, the earliest clinical 
evidence that the Veteran complained of his cervical spine is a 
February 2005 x-ray report which reflects that the Veteran had 
been in a motor vehicle accident three days prior and had pain 
along C5.  The first complaint of pain allegedly resulting from 
service is in November 2005.  Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The November 2005 VA examination report reflects that the Veteran 
stated that he had cervical pain and stiffness in the C5-C7 
region since the late 1970s.  The Veteran listed his treatment or 
alleviating factors as "Ben Gay", neck massages, and 
stretching.  Upon clinical examination there was no pain on range 
of motion, although the Veteran experienced stiffness at the end 
of motion.  The Board notes this first complaint of having pain 
from service was made after the Veteran had already filed a claim 
for service connection for a back disability.  Moreover, such 
assertion is directly contradicated by his reports of medical 
history dated in May 1977, March 1981, and June 1986 which 
reflect that the Veteran reported that he had never had recurrent 
back pain.  While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Further, in this case, in addition to an 
absence of corroborating evidence, there is objective evidence, 
as noted above, which directly contradicts the lay assertions.

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current cervical spine disability to service, the Board finds 
that service connection is not warranted. Although the Veteran 
may be competent to report that he has current cervical spine 
pain and stiffness, he has not been shown to possess the 
requisite skills or training necessary to be capable of making 
competent etiological opinions.  Espiritu, supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a cervical spine disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



Right Hip

As noted above, the first element in a claim for service 
connection is evidence of a current disability.  Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed. 38 U.S.C.A. § 1110, 1131, Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997).  In the present case, 
there has been no demonstration by the medical evidence that the 
Veteran has a current right hip disability.

A post service October 1984 treatment record reflects that the 
Veteran had pain in the right thigh and calf.  The impression was 
sciatica.

A post service May 1990 treatment record reflects that the 
Veteran complained of right hip pain for the past 5 days.  He 
reported that he had increasing right hip (buttock) pain upon 
exertion.  "Myogelosis" of the gluteal muscles on the right 
side was noted on physical examination.  June 1990 reports 
reflect that the Veteran had a history of right thigh pain with 
the latest episode from lifting.  The pain radiated to the distal 
thigh.  It was noted that he had free painless range of motion of 
both hips, good circulation and bilateral normal neurology.  The 
assessment was right sided tensed gluteal muscles. 

April 2007 private medical records reflect that the Veteran 
complained of low back pain radiating into his right leg and 
gluteal area.  The assessment was low back pain with sciatica on 
the right side.  

A June 2008 private medical record reflects that the Veteran was 
diagnosed with low back pain, sciatica. 

A February 2009 VA examination report reflects that, upon 
clinical examination, there was no objective evidence of pain 
with active motion of the right hip.   

A November 2009 VA examination report reflects the opinion of the 
examiner that the Veteran's right hip pain is a pain referral 
pattern of spinal stenosis/sciatica.  He stated 
the Veteran's right sided "hip" pain does not 
involve intra-articular right hip pathology.  
Rather based on clinical documentation and 
subjective narrative and radiographic findings, 
Veteran's right "hip" pain is more consistent 
with right sided sciatica with possible 
contribution from spinal stenosis.  

The Board notes that service connection has not been established 
for a low back disability, although such issue is currently on 
appeal.  Nevertheless, the Veteran is not prejudiced by the 
Board's adjudication of the claim for service connection for a 
right hip disability as such is a separate and distinct 
disability from right sided sciatica.  If service connection is 
ever ultimately established for a low back disability, all 
manifestations, including any associated sciatica would be for 
consideration in rating that disability.  The clinical evidence 
of record reflects that the Veteran's "hip" pain does not 
constitute a separate diagnosable disorder from sciatica as a 
manifestation of a back disability.  The evidence reflects that 
the Veteran's has no pain on active range of motion of the hip.  
Therefore, the preponderance of the evidence is against service 
connection for a right hip disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for a right hip disability is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran avers that he has a low back disability causally 
related to active service.  In its September 2009 remand, the 
Board directed that the Veteran be afforded a VA orthopedic 
examination for the purpose of determining whether it is at least 
as likely as not that the Veteran has a current low back 
disability causally related to active service.  The Board 
directed that the examiner consider, with regard to the lumbar 
spine, a January 1978 x-ray which noted a small degenerative or 
post traumatic osteophyte on L3.  The examiner was to 
specifically indicate whether the x-ray report as likely as not 
represents an onset of arthritis or other disability of the 
lumbar spine.  In his November 2009 VA examination opinion, the 
examiner stated:

it is impossible to determine if the events 
[the Veteran] sustained were directly the 
causative factor for his degenerative 
arthritis.  A small osteophyte of the 
lumbar spine is a common finding in the 
general population in a typical 48-49 year 
old male.  It is not a finding that 
determines the onset of arthritis or a 
clinical correlation of disability.  He has 
excellent range of motion of his lumbar 
spine.  It is possible, however, that his 
in service occupation may have contributed 
to his degenerative spine.  Again, this is 
impossible to ascertain a percentage.  

Unfortunately, the examiner stated that a small osteophyte is 
common in a typical 48-49 year old male.  The evidence reflects 
that the Veteran was born in May 1938.  The January 1978 x-ray 
which noted a small osteophyte was taken when the Veteran was 39 
years old.  (See STR X-ray report which states the age of the 
Veteran as "39" and the date which appears to be in January 
1978).  Thus, the examiner's rationale is not based on the 
correct facts of record, and a remand is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA orthopedic examination for the 
purpose of determining whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
Veteran has a current low back disability 
that began during service or is/are related 
to any incident of service.

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

In his rationale, the examiner must discuss 
the significance of a January 1978 X-ray 
report, when the Veteran was 39 years old, of 
the lumbar spine which notes "[s]mall 
degenerative or post[t]raumatic osteophyte on 
L3 but no evidence of acute fracture 
intervertebral loss of h[e]ight."  The 
examiner should specifically indicate whether 
this X-ray report at least as likely as not 
represents an onset of arthritis or other 
disability of the lumbar spine prior to 
discharge from active service.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.

If the examiner finds that it is impossible 
to provide any requested medical opinion, the 
examiner should provide a complete rationale 
as to why it is impossible, based on his or 
her clinical experience, medical expertise, 
established medical principles, and/or review 
of medical literature.  

2.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue of entitlement to service connection 
for a low back disability.  If the benefit 
sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.  
Thereafter, the claim should be returned to 
the Board as warranted. 

The Veteran is advised that failure to appear for an examination 
as requested, and without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


